Citation Nr: 0511743	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-00 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for benign skin 
neoplasms, lipomas.

2.  Evaluation of bilateral hearing loss disability, 
currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Estela I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from August 1948 to July 1952

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted service connection for 
bilateral hearing loss with a noncompensable evaluation 
effective November 2002, and denied service connection for 
benign skin neoplasms, lipomas.

The Board notes that on February 16, 2003, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of the 
issue of entitlement to service connection for lipomas is 
requested.  

In the Form 9, the veteran checked two boxes indicating an 
intent to appeal all issues.  Therefore, the evaluation of 
hearing loss remains on appeal.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1948 to July 1952.

2.  In February 2003 prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of the issue of entitlement to 
service connection for lipomas is requested.

3.  Audiological testing shows that the veteran's hearing 
loss equals Level I hearing loss in the right ear and Level 
II hearing loss in the left ear; puretone thresholds are not 
55 decibels or more at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) or 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).

2.  The criteria for a compensable rating for bilateral 
hearing loss disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.R. § 4.85 Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for evaluation for hearing 
loss disability.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes that the discussions in the rating decision 
and the statement of the case (SOC) informed the appellant of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from June 2002, 
explained the evidence necessary to establish entitlement.  
Specifically, the letter informed the appellant that "the 
medical evidence must show that the impact of the disability 
on your physical or mental condition has increased in 
severity."  In addition, the letter described what evidence 
was to be provided by the veteran and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically asked the appellant to complete Form 21-4142, 
Authorization for Release of Information, in order for the RO 
to request any medical records.  The letter also advised the 
appellant that he was responsible for notifying the RO of any 
relevant records that would support the claim.  Furthermore, 
the letter informed the appellant that the RO would make 
reasonable efforts to obtain any identified relevant records.  
The VCAA letter predated the rating decision.  The RO also 
supplied the appellant with the applicable regulations in the 
SOC issued in November 2003.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in June 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant that 
"[i]f [he] believe[s] that there are additional relevant 
treatment records that would assist in supporting [his] 
claim" to notify or send the information to the RO.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was provided a VA 
audiological examination.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Skin Neoplasms

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn the issue of entitlement to service connection 
for benign skin neoplasms, lipomas, and, hence, there remain 
no allegations of errors of fact or law with regard to this 
issue for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.

Bilateral Hearing Loss

In October 1999, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
5
40
40
LEFT
10
35
65
75

The average of the pure tone thresholds in the right ear was 
24 and it was 46 in the left ear.  Speech recognition on the 
Maryland CNC word list was 100 percent in the right ear and 
94 percent in the left ear.  The diagnosis was moderate 
sensorineural hearing loss from 3000 to 4000 hertz in the 
right ear, and mild to severe sensorineural hearing loss from 
2000 to 4000 hertz in the left ear.

In a December 1999 rating decision, service connection was 
granted for hearing loss disability of the left ear.  A non-
compensable rating was assigned effective April 7, 1999.

In November 2002, the veteran filed a claim requesting an 
increased rating for his hearing loss disability.  

In December 2002, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
RIGHT
0
10
45
50
LEFT
5
40
65
75

The average of the pure tone thresholds in the right ear was 
26 and it was 45 in the left ear.  Speech recognition on the 
Maryland CNC word list was 94 percent in the right ear and 86 
percent in the left ear.  The diagnosis was moderate 
sensorineural hearing loss in the right ear and moderate to 
severe sensorineural hearing loss in the left ear.

Adjudicating an initial rating claim requires the Board to 
consider the degree of disability during the entire course of 
the claim.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson, 12 Vet. App. at 126-28.  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.

The rating schedule for hearing loss provides that 
evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with average hearing threshold levels as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule established eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. 4.85, Diagnostic 
Code 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

The Board has considered the probative VA examinations during 
the appeal period.  In an October 1999, examination showed an 
average puretone threshold of 24 decibels on the right and 46 
decibels on the left.  Discrimination ability was 100 percent 
correct on the right and 94 percent correct on the left.  
Those results constitute Level I hearing on the right and 
Level I hearing on the left.  See 38 C.F.R. § 4.85; 38 C.F.R. 
§ 4.87.  When combined, the result is a 0 percent disability 
evaluation.  38 C.F.R. § 4.85, Diagnostic Code 6100.  A 
December 2002 examination showed an average puretone 
threshold of 26 decibels on the right and 45 decibels on the 
left.  Discrimination ability was 94 percent correct on the 
right and 86 percent correct on the left.  Those results 
constitute Level I hearing on the right and Level II hearing 
on the left.  When combined the result is a 0 percent 
disability evaluation.  Therefore, the veteran's bilateral 
hearing loss does not warrant more than the current non-
compensable rating.

38 C.F.R. § 4.86 calls for the use of Table VIA at certain 
times, when that Table would result in a higher Roman numeral 
designation.  Here, however, the puretone thresholds reported 
on examination are not: (a) 55 decibels or more at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  As such, Table VIA is not 
for application, and the veteran's service-connected 
bilateral hearing loss is noncompensable under the applicable 
rating criteria.

The Board has considered all pertinent regulations but finds 
no basis upon which to assign a higher evaluation.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  The criteria for a compensable 
rating for bilateral hearing loss disability have not been 
met.  


ORDER

The appeal of entitlement to service connection for benign 
skin neoplasms, lipomas, is dismissed.  A compensable 
evaluation for hearing loss disability is denied.



                       
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


